Citation Nr: 1605065	
Decision Date: 02/10/16    Archive Date: 02/18/16

DOCKET NO.  12-20 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an increased rating for a scar, status post laparoscopy. 

2.  Entitlement to service connection for a bilateral hearing loss disability. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Jenkins, Associate Counsel





INTRODUCTION

The Veteran served on active duty from August 1987 to November 1991, from
December 2001 to September 2002, and from August 2005 to November 2006.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

The Veteran was subsequently scheduled for a Board hearing in November 2015.  However, in an October 2015 correspondence the Veteran's representative indicated that the Veteran desired to withdraw his hearing request.

The Board notes that subsequent to the July 2012 Statement of the Case, additional evidence was received by the Agency of Original Jurisdiction (AOJ) and associated with the record.  The AOJ did not issue a Supplemental Statement of the Case in association with the newly obtained evidence.  In December 2015, the Veteran's representative provided a waiver of AOJ initial consideration.  38 C.F.R. §§ 19.37, 20.1304 (2015).  

The issue of entitlement to an increased rating for a right hip disability has been raised by the record in an October 2013 statement, but has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 


FINDINGS OF FACT

1.  In September 2015 correspondences, the Veteran and his representative requested to withdraw the appeal for an increased rating for a scar, status post laparoscopy.

2.  The Veteran does not have a hearing loss disability for VA purposes.
CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the claim for an increased rating for a scar, status post laparoscopy have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).

2.  The criteria for establishing service connection for a bilateral hearing loss disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.385 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As required by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist Veterans in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159(b) (2015).  Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, the United States Court of Appeals for Veterans' Claims (the Court) held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide.  18 Vet. App. 112, 120-21 (2004). 

In an April 2010 letter, VA satisfied its duty to notify the Veteran.  Specifically, the letter notified the Veteran of the information and evidence necessary to substantiate the claims; information and evidence that the VA would seek to provide; information and evidence that the Veteran was expected to provide; and about the process by which disability ratings and effective dates are established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VA has satisfied its duty pursuant to 38 U.S.C.A § 5103A (West 2014) and 38 C.F.R. § 3.159(c) (2015) to assist the Veteran.  The Veteran's service treatment records and post service treatment records are of record.  VA provided the Veteran with VA audiological examinations in December 2010 and January 2015.  The examination reports reflect that the VA examiners and audiologist reviewed the Veteran's claims file, conducted appropriate examinations, rendered appropriate diagnoses consistent with the remainder of the evidence of record. 

The Board notes that in the December 2015 Appellant Brief, the representative argued that the January 2015 examiner's opinion was inadequate because it was based on an inaccurate factual premise, namely that the Veteran did not suffer an in-service hearing injury.  The Board acknowledges that the January 2015 examination report contained an inadequate nexus opinion regarding the etiology of the Veteran's hearing loss.  However, as the Veteran has not been shown to have a hearing loss disability for VA purposes at any time during the pendency of the claim, there is no VA recognized disability which could be related to service.  As such, adjudicating the claim without obtaining an adequate nexus opinion is not prejudicial to the Veteran.  Therefore, the examination reports of record are adequate for adjudicating the Veteran's claim.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Based on the foregoing, the Board finds that VA has satisfied its duties to notify and assist under the governing law and regulation.  The Board will therefore review the merits of the Veteran's claim, de novo.  

Scar

Under 38 U.S.C.A. § 7105 (West 2014), the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn on the record at a hearing or in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 (2015).

In September 2015 correspondences, prior to the promulgation of a decision in the appeal, the Veteran and his representative indicated that the Veteran wished to withdraw his appeal for an increased rating for his service-connected scar, status post laparoscopy.  As such, there remains no allegation of error of fact or law for appellate consideration with respect to this issue.  Accordingly, the Board does not have jurisdiction to review the claim and it is dismissed.

Bilateral Hearing Loss

Service connection may be established for a disability resulting from diseases or injuries, which are clearly present in service, or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed.Cir. 2004).

The threshold question that must be addressed is whether the Veteran actually has the disability for which service connection is sought, specifically a hearing loss disability.  In the absence of proof of a present disability, there is no valid claim of service connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  As detailed below, there is no evidence of a hearing loss disability for VA purposes at any point during the claim period or shortly before the claim was filed.  See McClain v. Nicholson, 21 Vet. App. 319 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).

In the present case, the evidence is against finding that the Veteran has a current hearing loss disability for VA purposes.  Pursuant to 38 C.F.R. § 3.385 (2015), hearing loss will be considered to be a disability for VA purposes when the threshold level in any of the frequencies 500, 1000, 2000, 3000 and 4000 Hertz (Hz) is 40 decibels or greater; or the thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores are less than 94 percent.  Id. 

The relevant evidence of record includes December 2010 and January 2015 VA audiological examinations, both of which fail to show a hearing loss disability for VA purposes.  

Audiometric testing at the Veteran's December 2010 examination revealed the following puretone thresholds in decibels:


HERTZ

500
1000
2000
3000
4000
RIGHT
10
10
10
20
15
LEFT
5
10
5
10
10

Speech recognition scores using the Maryland CNC were 98 percent in his right ear and 100 percent in his left ear.
Audiometric testing at the Veteran's January 2015 examination revealed the following puretone thresholds in decibels:


HERTZ



500
1000
2000
3000
4000
6000
8000
RIGHT
5
10
10
15
20
25
40
LEFT
20
20
25
25
30
30
40

Speech recognition scores using the Maryland CNC was 98 percent for the right ear and 96 percent for the left ear.

The Board acknowledges that the January 2015 audiological report indicated that the Veteran's puretone threshold at 8000 Hz bilaterally was 40 decibels.  Additionally, the Veteran had puretone thresholds above 26 decibels at 4000, 6000, and 8000 Hz.  Nevertheless, as noted above, for VA purposes only threshold levels at 500, 1000, 2000, 3000 and 4000 Hz are considered.  38 C.F.R. § 3.385 (2015).  Accordingly, the Veteran did not have an auditory threshold of 40 decibels or more at any relevant frequency, nor did he have an auditory threshold of 26 decibels or greater in three relevant frequencies.  Therefore, while the Veteran has some level of hearing loss, the foregoing audiometric and speech recognition findings do not show a hearing disability for VA purposes.  38 C.F.R. § 3.385 (2015).  See also Palczewski v. Nicholson, 21 Vet. App. 174, 178-80 (2007) (upholding the validity of 38 C.F.R. § 3.385 to define hearing loss for VA compensation purposes); Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (noting that the threshold for normal hearing is from zero to 20 decibels, and higher thresholds indicate some degree of hearing loss).

While the Veteran may be competent to state that he has hearing difficulty, as a layperson, he is not competent to diagnose a hearing loss disability as defined by 38 C.F.R. § 3.385 (2015).  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, determining whether there is a hearing loss disability for VA purposes requires specialized testing, and there is no indication that the Veteran has any audiological training.  Moreover, the December 2010 and January 2015 VA audiological examinations were conducted by audiologists, included a review of the claims file, considered the Veteran's lay statements, and included audiometric testing that were deemed by the examiners to have produced valid results.  Thus, the Board affords the examination reports significantly more probative weight than the Veteran's lay assertions as to the presence of his claimed hearing loss disability. 

As the most probative evidence of record reflects that the Veteran does not have a current hearing loss disability for VA purposes, the claim must be denied and no further discussion concerning in-service incurrence, nexus, or presumptive service connection is needed.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  There is also no evidence of a hearing loss disability for VA purposes at any point during the claim period or shortly before.  See McClain v. Nicholson, 21 Vet. App. 319 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).

As the preponderance of the evidence is against entitlement to service connection for a bilateral hearing loss disability, the doctrine of reasonable doubt does not apply.  See 38 U.S.C.A. § 5107(b) (2014); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  


ORDER

The withdrawn claim of entitlement to an increased rating for a scar, status post laparoscopy, is dismissed.

Entitlement to service connection for a bilateral hearing loss disability is denied.  



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


